MEMORANDUM **
Federal prisoner Charles Lowell Kentz appeals pro se from the district court’s summary judgment in favor of Earlene Smith in Kentz’s action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), alleging that Smith, a librarian at Taft Correctional Institution, discriminated against him when she declined to assign him as a law library clerk. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir.2003), and we affirm.
Smith presented evidence that she declined to assign Kentz as a law library clerk due to his harassing behavior toward her. The district court properly granted summary judgment because Kentz failed to produce admissible evidence creating a genuine issue of material fact as to whether Smith acted with a discriminatory intent. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.